In this proceeding to discipline an attorney for professional misconduct, petitioner moves to confirm the report of the Justice to whom this court referred the isssues for hearing and report; and respondent cross-moves to disaffirm the findings in the report. Respondent was admitted to the Bar by the Appellate Division, First Department, on June 27,1951. He has been maintaining an office in Washington, D. C., but previously had an office in Brooklyn, New York. The proceeding involves three charges against respondent, set forth in the petition. The reporting Justice has indicated in his report that the first charge was not established, but that the *696other charges were. The latter charges, with a pertinent finding by the reporting Justice as to charge 2, are as follows: Charge 2. In the spring of 1966 respondent settled his client’s accident claim for $1,200, had the client indorse the settlement checks upon telling her she would get her share “ after three days ”, but as of the time of the making of the petition (May 26, 1967) she was not paid and had not been able to locate respondent. The report contains a finding that respondent deposited the $1,200 into his bank account on April 15, 1966 and that on May 12, 1966 the balance therein was only $4.63, without any payment to the client; and that respondent ultimately paid the client after the first session of the hearing herein, which took place on September 28, 1967. Charge 3. Respondent was retained by a client prior to July 16, 1958 to prosecute a negligence claim; he informed the client in February, 1961, that he had refused a $300 settlement offer and that the case would probably be heard in the fall of that year; and since that time the client did not hear from respondent and the latter has been unavailable by telephone or letters. The findings of the reporting Justice are clearly sustained by the evidence. Accordingly, petitioner’s motion is granted, charge 1 is held not established and charges 2 and 3 are held established, and respondent’s cross motion is denied. Respondent should be, and he hereby is, suspended from the practice of law for a period of two years, commencing July 15, 1968. Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.